Citation Nr: 1338197	
Decision Date: 11/21/13    Archive Date: 12/06/13

DOCKET NO.  10-15 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to an increased rating for chronic brain syndrome due to brain trauma and skull fracture with concussion, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for residuals of fracture of right calcaneus with post traumatic changes, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1964 to April 1965.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decision in April 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On his April 2010 substantive appeal, the Veteran indicated that he wished to present testimony before a member of the Board in a Travel Board hearing.  

Later in May 2010, the Veteran submitted a hearing election form in which he specified that he wanted a Travel Board hearing at the RO in St. Louis, Missouri.  Despite this, the Veteran was sent a letter notifying him that he was scheduled for a Travel Board hearing on April 27, 2011, in Chicago, Illinois.  

In response to this letter, the Veteran submitted a statement requesting that the April 27, 2011 hearing be rescheduled as he was unable to make the over 300 mile trip to Chicago due to car trouble.  This statement was date stamped as having been received April 13, 2011, two weeks prior to the scheduled hearing. 

An appellant may request a different date for a hearing within 60 days from the date of the letter of notification of the hearing.  38 C.F.R. § 20.702(c) (2013).  Thus, the Veteran must be scheduled for another Travel Board hearing.  

As the Veteran has previously indicated that he wished to be scheduled for a Travel Board hearing at the RO in St. Louis, Missouri, he should be contacted to determine the desired location of his Travel Board hearing and scheduled for a hearing at that RO.

Accordingly, the case is REMANDED for the following action:

Ask the Veteran whether he wishes to have a Travel Board hearing at the RO in St. Louis, Missouri, or at the RO in Chicago, Illinois.  Thereafter, schedule him for a hearing before a member of the Board as soon as practically possible.  The Veteran and his representative must be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704 (2012).  His case should then be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

